Citation Nr: 1815621	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 21, 2014, for posttraumatic stress disorder (PTSD) with dysthymic disorder and in excess of 50 percent since that date.

2.  Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU) to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted entitlement to service connection for PTSD with dysthymic disorder and assigned a 30 percent rating effective May 30, 2008.

In an April 2014 rating decision, the Veteran was granted a rating of 50 percent for his PTSD with dysthymic disorder effective April 21, 2014.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issue remains in appellate status.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran's representative contends that the Veteran's PTSD warrants a rating of 70 percent for the entire period on appeal.  Additionally, he averred that the Veteran warrants entitlement to a TDIU for the entire period on appeal.  

The Veteran was last afforded a VA examination for his service-connected PTSD with dysthymic disorder in September 2016.  The Veteran's symptoms at that time are inconsistent with the symptoms reported by the Veteran and his representative throughout the appeal period.  Moreover, the Veteran's claim for entitlement to a TDIU should be considered on an extraschedular basis if an increased rating is not awarded for the service-connected PTSD.  As such, the Veteran should be afforded a VA examination to assess the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD with dysthymic disorder.  The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.  

The examiner should consider the functional limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to maintain employment.  Consideration should be given to the Veteran's service-connected PTSD with dysthymic disorder, diabetes mellitus type 2 with erectile dysfunction, and bilateral cataracts associated with diabetes mellitus.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




